Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 14, 2018

The Court of Appeals hereby passes the following order:

A19A0100. GENA M. FERNANDES v. RUKAYAT HARDEMAN.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court issued a judgment in favor of the plaintiff, the defendant Gena M.
Fernandes appealed to superior court. The superior court also issued a judgment in
favor of the plaintiff, and Fernandes filed this direct appeal. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Fernandes did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction, and this appeal is hereby
DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/14/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.